Case:
Case: 1:20-cv-07760 Document EXHIBIT
      1:20-cv-07760 Document #:
                             #: 1-1
                                12 Filed:  1
                                    Filed: 02/23/21
                                           12/28/20 Page
                                                    Page 11 of
                                                            of 11 PageID
                                                                  PageID #:57
                                                                         #:22
